56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricky Lee JENKINS, Plaintiff--Appellant,v.Howard Wayne DAVIS;  Cheryl Higgins;  James L. Hope;  WandaFaye Jenkins, Defendants--Appellees.
No. 95-6332.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 31, 1995.

Ricky Lee Jenkins, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.  Ricky Lee Jenkins, Appellant Pro Se.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Jenkins v. Davis, No. CA-95-76-R (W.D.Va. Jan 31, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for oral argument is denied.

AFFIRMED